DISMISS and Opinion Filed August 25, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00646-CR

                FERNANDO ALEXANDER ESTALA, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-81360-2022

                        MEMORANDUM OPINION
       Before Chief Justice Burns, Justice Pedersen, III, and Justice Nowell
                         Opinion by Chief Justice Burns
      Fernando Alexander Estala notified his appointed counsel in writing that he

no longer wished to pursue his appeal. His attorney filed a motion for a voluntary

dismissal of the appeal, attaching appellant’s hand-written letter. The two documents

combined are sufficient to meet the requirements of rule 42.2. . TEX. R. APP. P. 42.2(a).

We grant the motion and dismiss this appeal.


                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
Do Not Publish                               CHIEF JUSTICE
TEX. R. APP. P. 47.2(b)
220646F.U05
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

FERNANDO ALEXANDER                         On Appeal from the 416th Judicial
ESTALA, Appellant                          District Court, Collin County, Texas
                                           Trial Court Cause No. 416-81360-
No. 05-22-00646-CR        V.               2022.
                                           Opinion delivered by Chief Justice
THE STATE OF TEXAS, Appellee               Burns. Justices Pedersen, III and
                                           Nowell participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 25, 2022




                                     –2–